     Case: 3:19-cv-00106-RAM-RM Document #: 38 Filed: 05/15/20 Page 1 of 5



                     IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                          DIVISION OF ST. THOMAS AND ST. JOHN

 TURNER CONSULTING AND                                  )
 CONTRACTING, LLC,                                      )
                                                        )
                          Plaintiff,                    )
                                                        )                  Civil No. 2019-106
               vs.                                      )
                                                        )
 GMS MANUFACTURING CORP.,                               )
                                                        )
                           Defendant.                   )

                                MEMORANDUM OPINION AND ORDER

        Before the Court is defendant GMS Manufacturing Corp.’s “Motion Requesting Leave to

File Third Party Complaint” [ECF 27].                Plaintiff Turner Consulting and Contracting, LLC

opposes the motion [ECF 31] and GMS replied [ECF 34].

                     I.         FACTUAL AND PROCEDURAL BACKGROUND

        Turner brought this action against GMS on November 6, 2019, alleging various claims

stemming from GMS’ work on a construction project on St. Thomas, U.S. Virgin Islands. [ECF

1]. Turner alleges that GMS performed defective work, failed to use the agreed upon materials,

performed the work in a negligent manner and failed to adequately respond to Turner’s concerns

on the project. Id. ¶¶ 12-14. Ultimately, Turner alleges GMS “abandoned the Project.” Id. ¶

16. Turner raises five causes of action against GMS, including breach of contract, breach of

warranty, negligent misrepresentation, fraudulent concealment and fraud in the inducement, and

seeks a variety of damages. Id. ¶¶ 18-52. On January 8, 2020, GMS answered the complaint and

filed a counterclaim against Turner, alleging Turner owes GMS money, presumably under the

construction agreement. [ECF 10].1




        1
             Turner has moved to dismiss the counterclaim under Federal Rule of Civil Procedure 12(b)(6) for failure
to state a claim. [ECF 12].
     Case: 3:19-cv-00106-RAM-RM Document #: 38 Filed: 05/15/20 Page 2 of 5



Turner Consulting & Contracting LLC v. GMS Mfg. Corp.
Civil No. 2019-106
Page 2

        At the parties’ initial scheduling conference, the Court set March 1, 2020 as the deadline

for seeking leave to add parties. [ECF 26]. The instant motion was filed on March 2, 2020.

[ECF 27].

                                   II.      LEGAL STANDARDS

        Federal Rule of Civil Procedure 14 governs third party practice. “A defending party may,

as third-party plaintiff, serve a summons and complaint on a nonparty who is or may be liable to

it for all or part of the claim against it.” FED. R. CIV. P. 14(a)(1). The decision to grant leave to

file a third-party complaint is left to the Court’s discretion. Wilhelm Reuss GmbH & Co. KG v.

E. Coast Warehouse & Distrib. Corp., 2017 U.S. Dist. LEXIS 201308, at *4 (D.N.J. Dec. 6, 2017)

(citing Somportex, Ltd. v. Phila. Chewing Gum Corp., 453 F. 2d 435, 439 (3d Cir. 1971)).

However,

                [a] third-party claim may be asserted under Rule 14(a) only when
                the third party’s liability is in some way dependent on the outcome
                of the main claim or when the third party is secondarily liable to
                defendant. If the claim is separate or independent from the main
                action, impleader will be denied.

FDIC v. Bathgate, 27 F.3d 850, 873 (3d Cir. 1994) (quoting C.A. Wright, A. Miller, M.K. Kane,

Federal Practice and Procedure, Vol. 6, § 1446, at 355-58 (1990) (quotation marks omitted)); see

also Gamble v. Treetop Dev., LLC, 2017 U.S. Dist. LEXIS 124271, at *3 (M.D. Pa. Aug. 7, 2017).

“[T]hird party claims must be brought under some theory of secondary liability such as

indemnification, contribution, or some other theory of derivative liability recognized by relevant

substantive law.” Wilhelm Reuss, 2017 U.S. Dist. LEXIS 201308, at *4-5.

                                         III.   DISCUSSION

        Here, GMS proffers a third-party complaint that contains allegations against Inflow

Solutions, LLC and Daniel Driscoll (collectively “Inflow”). [ECF 27-1]. GMS contends that
     Case: 3:19-cv-00106-RAM-RM Document #: 38 Filed: 05/15/20 Page 3 of 5



Turner Consulting & Contracting LLC v. GMS Mfg. Corp.
Civil No. 2019-106
Page 3

Inflow certified GMS personnel to use its products and that GMS properly used Inflow products

on the Turner project. Id. ¶¶ 9-10, 12. GMS further contends that despite its proper use of Inflow

products on the project, Turner was not satisfied and complained to GMS and Inflow at a meeting.

Id. ¶¶ 14-15. According to GMS, Inflow revealed for the first time at the meeting that it made a

product superior to the one GMS was using on the project. Id. ¶¶ 16-17. GMS then alleges that

Inflow’s statements to Turner regarding the “superior” product and other matters led to Turner

filing the instant lawsuit. Id. ¶¶ 20-21.

        In addition, GMS asserts that Inflow’s conduct undermined GMS’ work and “gave the

impression” to Turner “that GMS could not properly perform its work.” Id. ¶ 21. GMS contends

that Inflow was negligent and made false, defamatory statements that “caused [GMS] to lose their

contract with Turner.” Id. ¶¶ 27-29; see also id. ¶ 35 (“[Inflow] caused GMS to lose a contract”);

id. ¶¶ 37-38 (same). GMS also accuses Inflow of violating “the duty of good faith and fair dealing

with GMS.” Id. ¶¶ 9-10. Finally, GMS claims that Inflow is “also liable to GMS pursuant to the

doctrines of common law contribution and indemnity,” and is “liable under all applicable federal

and local statutes for contribution and indemnity.” Id. ¶¶ 40-41.

        As this summary of the proposed third-party complaint reveals, the factual basis of GMS’

claims against Inflow do not derive from Turner’s claims against GMS, nor would the success of

GMS’ claims be dependent on the outcome of Turner’s claims against GMS. On the contrary,

rather than demonstrating that GMS’ and Inflow’s acts combined to cause an injury to Turner, for

which Inflow may be liable to GMS for contribution or indemnity, GMS pleads facts showing

Inflow committed separate torts against GMS, such as misrepresentation or concealment,

defamation, or interference with GMS’ contract with Turner. Such claims are independent from

Turner’s claims against GMS. And, although GMS alleges in a conclusory fashion that Inflow is
      Case: 3:19-cv-00106-RAM-RM Document #: 38 Filed: 05/15/20 Page 4 of 5



Turner Consulting & Contracting LLC v. GMS Mfg. Corp.
Civil No. 2019-106
Page 4

liable for contribution and indemnity, it offers no facts from which such a conclusion could be

reached.2

         In Freeman v. Kmart Corp., 2009 U.S. Dist. LEXIS 2248 (D.V.I. Jan. 14, 2009), the court

discussed factors to be considered in making the decision whether to allow impleader. Borrowing

from our “sister courts in Pennsylvania,” the Freeman court stated the

                    factors to be considered when determining whether to grant leave to
                    implead a third-party defendant pursuant to Rule 14, [include]: (1)
                    the timeliness of the motion; (2) whether the filing of the third-party
                    complaint will introduce an unrelated controversy or will unduly
                    complicate the case to the prejudice of the plaintiff; (3) whether the
                    third-party complaint will avoid circuity of action and settle related
                    matters in one law suit; and (4) whether the evidence, witnesses, and
                    legal issues will be substantially the same in the defendant’s third-
                    party action and plaintiff’s action.

Id. at *2-3 (citing Scobie v. Waco Equip. Co., 2008 WL 1943551, at *1 (W.D. Pa. May 1, 2008)

(quotations marks omitted)); see also Bakali v. Jones, 2018 U.S. Dist. LEXIS 102942, at *5 (W.D.

Pa. June 20, 2018) (noting the Scobie factors).

         Here the Court does not take issue with the timeliness of the motion. The Court’s Trial

Management Order [ECF 26] provided that the “deadline for seeking leave to amend pleadings or

add new parties” was March 1, 2020, a Sunday, and this motion was filed on March 2, 2020.3

The extra few hours involved are not dispositive of the impleader issue. Additionally, the case

is in its infancy.




         2
            Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain “a short and plain statement of
the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). However, “Rule 8(a)(2) still requires
a ‘showing,’ rather than a blanket assertion, of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
n.3 (2007). The complaint “must state enough facts to state a claim to relief that is plausible on its face.” Id. at 570;
see also Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“While legal conclusions can provide the framework of a
complaint, they must be supported by factual allegations.”).
         3
             Turner contends the motion, filed one day after the deadline, was untimely. [ECF 31] at 9.
     Case: 3:19-cv-00106-RAM-RM Document #: 38 Filed: 05/15/20 Page 5 of 5



Turner Consulting & Contracting LLC v. GMS Mfg. Corp.
Civil No. 2019-106
Page 5

        Viewing the proposed third-party complaint in light of the other factors, however, is more

concerning. While the underlying facts of both the original complaint and the proposed third-

party complaint are related to the Turner construction project, GMS’ purported claims against

Inflow are separate from and unrelated to Turner’s claims. And, while the evidence and witnesses

may overlap to some extent, the legal issues are distinct. Whether Inflow violated a duty of good

faith under its contract with GMS is wholly separate, for example, from whether GMS breached

its contract with Turner by performing it poorly, which is the gist of the Turner action against

GMS. Under these circumstances, impleader under Rule 14 is not appropriate.

                                       IV.     CONCLUSION

        While GMS may have viable claims against Inflow, impleader is not the vehicle to raise

such claims. Accordingly, the premises considered, it is hereby ORDERED that the motion is

DENIED.




Dated: May 15, 2020                                S\
                                                        RUTH MILLER
                                                        United States Magistrate Judge
